DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Invention I (Claims 1-17) and Species A (Figs. 1-3) in the reply filed on May 11, 2022 is acknowledged.  The traversal is on the ground(s) that Species A would not present a serious search burden with respect to another species of Figs. 6-9.  This is not found persuasive because Figs. 6-9 are directed to other configurations with the tie bolt extending through a turbine section, while Figs. 1-3 are directed to having the tie bolt limited to the compressor section. This results in a search burden since the different species require employing different search queries corresponding to the tie bolt arrangements and bellows located in different portions of the gas turbine.
The requirement is still deemed proper and is therefore made FINAL.
Claims 2-3, 8, and 16-20 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species or invention, there being no allowable generic or linking claim. Note that claims 8 and 16 are directed to the non-elected Species of Figs. 6-9 and are withdrawn from further consideration by the examiner in accordance with 37 CFR 1.142(b).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-6, 9-13, 15 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bosley (US Patent 5,697,848).
In regards to claim 1, Bosley discloses a gas turbine engine (Fig. 1 with compressor 30, turbine 31, combustor 14) assembly comprising 
a rotor that includes a plurality of bladed wheels (32, 33) configured to rotate about an axis and interact with gases located radially outward of the rotor, 
a tie bolt (40) that extends axially through the rotor along the axis and applies an axial compressive force (“held in compression”, Col. 12, lines 24-26) to the plurality of bladed wheels to maintain axial connection between the plurality of bladed wheels (Fig. 7), the tie bolt including a cylindrical segment (first stiff shaft 16, 17, 28; and/or second stiff shaft 43) and a spring segment (47, 50, 45) coupled with the cylindrical segment and having a varying outer diameter (Figs. 3, 5) to form a bellows feature (Figs. 3, 5, shafts 47, 50, 45 have a corrugated bellows shape with flexible disk member 47 enabling flexing of the spring segment in between first stiff shaft and second stiff shaft),
wherein the cylindrical segment (first stiff shaft 16, 17, 28; and/or second stiff shaft 43) has a first stiffness and the spring segment has a second stiffness (see flexible disk member 47) that is less than the first stiffness which is capable of allowing the tie bolt to expand and contract with the rotor (by enabling axial deformation at the flexible coupling) due to thermal growth caused during use of the gas turbine engine assembly while maintaining the axial compressive force applied to the plurality of bladed wheels above a predetermined value (“held in compression”, Col. 12, lines 24-26).
In regards to claim 4, Bosley discloses the spring segment is integrally formed with the cylindrical segment (Figs. 3, 5, see 43 is formed with flexible disk 47).
	In regards to claim 5, Bosley discloses the spring segment is coupled to the cylindrical segment for rotation therewith (Figs. 3, 5, see 43 is coupled with flexible disk 47).
	Note that the claimed phrases “brazed” and “welded” are being treated as a product-by-process limitation; that is, that the spring segment is coupled to the cylindrical segment by brazing or welding.  As set forth in MPEP 2113, product by process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps.  Where a product by process claim is rejected over a prior art product that appears to be identical, although produced by a different process, the burden is upon the applicant to come forward with evidence establishing an unobvious difference between the two.  Once a product appearing to be substantially the same or similar is found, a 35 U.S.C. 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference.  See In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  Thus, even though Bosley is silent as to the process used to couple the spring segment to the cylindrical segment, it appears that the product of Bosley would be the same or similar as the engine claimed.
	In regards to claim 6, Bosley discloses the cylindrical segment (16, 17, 28) is made of first materials (Col. 9, lines 42-49) and the spring segment is made of second materials (metal, Col. 3, line 41) different from the first materials.
	In regards to claim 9, Bosley discloses the cylindrical segment includes a first portion (28, left) having a constant outer diameter and a second portion (43, right) having a constant outer diameter and the spring segment is located between and coupled to the first portion and the second portion of the cylindrical segment (Fig. 6).
	In regards to claim 11, Bosley discloses a gas turbine assembly (Fig. 1 with compressor 30, turbine 31, combustor 14) comprising
a rotor that includes a plurality of wheels (32, 33) configured to rotate about an axis, 
a tie bolt (40) that extends axially through the rotor along the axis and applies an axial compressive force (“held in compression”, Col. 12, lines 24-26) to the plurality of wheels (Fig. 7), the tie bolt including a first segment having a first stiffness (first stiff shaft 16, 17, 28; and/or second stiff shaft 43) and a second segment (47, 50, 45) formed to define a bellows feature (Figs. 3, 5, shafts 47, 50, 45 have a corrugated bellows shape with flexible disk member 47 enabling flexing of the spring segment in between first stiff shaft and second stiff shaft) and having a second stiffness (see flexible disk member 47) that is less than the first stiffness.
In regards to claim 12, Bosley discloses the first segment is coupled with second segment (Fig. 6) and the second segment has a varying outer diameter to form the bellows feature (Figs. 3, 5, 6).
	In regards to claim 13, Bosley discloses the first segment includes a first portion (28) having a first outer diameter and a second portion (43) having a second outer diameter and the second segment (47) is located between and coupled to the first portion and the second portion of the first segment and the second segment has a third outer diameter greater than the first and second outer diameters (Fig. 6).
	In regards to claim 15, Bosley discloses the plurality of wheels includes an impeller (32).
	In regards to claim 17, Bosley discloses the first segment (16, 18, 28) and the second segment (47) of the tie bolt are separate components that are coupled together (via interference fit at 48) for common rotation about the axis (Fig. 6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Assuming arguendo that under a narrower interpretation Bosley lacks a bellows feature, the follow rejection is presented:
Claims 1, 4-6, 9-13, 15 and 17 is/are also rejected under 35 U.S.C. 103 as being unpatentable over Bosley (US Patent 5,697,848) in view of Muskus (US Patent 7,896,748).
In regards to claim 1, Bosley discloses a gas turbine engine (Fig. 1 with compressor 30, turbine 31, combustor 14) assembly comprising 
a rotor that includes a plurality of bladed wheels (32, 33) configured to rotate about an axis and interact with gases located radially outward of the rotor, 
a tie bolt (40) that extends axially through the rotor along the axis and applies an axial compressive force (“held in compression”, Col. 12, lines 24-26) to the plurality of bladed wheels to maintain axial connection between the plurality of bladed wheels (Fig. 7), the tie bolt including a cylindrical segment (first stiff shaft 16, 17, 28; and/or second stiff shaft 43) and a spring segment (47) coupled with the cylindrical segment and having a varying outer diameter (Figs. 3, 5), 
wherein the cylindrical segment (first stiff shaft 16, 17, 28; and/or second stiff shaft 43) has a first stiffness and the spring segment has a second stiffness (see flexible disk member 47) that is less than the first stiffness which is capable of allowing the tie bolt to expand and contract with the rotor (by enabling axial deformation at the flexible coupling) due to thermal growth caused during use of the gas turbine engine assembly while maintaining the axial compressive force applied to the plurality of bladed wheels above a predetermined value (“held in compression”, Col. 12, lines 24-26).
Bosley lacks a bellows feature, under a narrower interpretation.
Muskus discloses a spring segment (flexible coupling 10) forming a bellows feature (Figs. 1-3).
Bosley discloses a gas turbine engine with a flexible coupling, however under a narrower interpretation does not disclose a bellows feature. Muskus, which is also directed to a gas turbine engine assembly, discloses a flexible coupling with a bellows feature which provides a more durable flexible coupling (Col. 1, lines 45-47). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the assembly of Bosley by providing a bellows feature, as taught by Muskus, to provide a more durable flexible coupling (Muskus Col. 1, lines 45-47).
 In regards to claim 4, the modified gas turbine engine assembly of Bosley comprises the spring segment is integrally formed with the cylindrical segment (Bosley Figs. 3, 5, see 43 is formed with flexible disk 47; Mosley Col. 2, lines 24-28).
	In regards to claim 5, the modified gas turbine engine assembly of Bosley comprises the spring segment is coupled to the cylindrical segment for rotation therewith (Bosley Figs. 3, 5, see 43 is coupled with flexible disk 47).
	Note that the claimed phrases “brazed” and “welded” are being treated as a product-by-process limitation; that is, that the spring segment is coupled to the cylindrical segment by brazing or welding.  As set forth in MPEP 2113, product by process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps.  Where a product by process claim is rejected over a prior art product that appears to be identical, although produced by a different process, the burden is upon the applicant to come forward with evidence establishing an unobvious difference between the two.  Once a product appearing to be substantially the same or similar is found, a 35 U.S.C. 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference.  See In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  Thus, even though Bosley is silent as to the process used to couple the spring segment to the cylindrical segment, it appears that the product of Bosley would be the same or similar as the engine claimed.
	In regards to claim 6, the modified gas turbine engine assembly of Bosley comprises the cylindrical segment (Bosley 16, 17, 28) is made of first materials (Bosley Col. 9, lines 42-49) and the spring segment is made of second materials (Bosley Col. 3, line 41, Muskus Col. 4, lines 1-5) different from the first materials.
	In regards to claim 9, the modified gas turbine engine assembly of Bosley comprises the cylindrical segment includes a first portion (Bosley 28, left) having a constant outer diameter and a second portion (Bosley 43, right) having a constant outer diameter and the spring segment is located between and coupled to the first portion and the second portion of the cylindrical segment (Bosley Fig. 6; also see Muskus Fig. 1-3 with ends 26, 30 between shafts, not shown).
	In regards to claim 11, Bosley discloses a gas turbine assembly (Fig. 1 with compressor 30, turbine 31, combustor 14) comprising
a rotor that includes a plurality of wheels (32, 33) configured to rotate about an axis, 
a tie bolt (40) that extends axially through the rotor along the axis and applies an axial compressive force (“held in compression”, Col. 12, lines 24-26) to the plurality of wheels (Fig. 7), the tie bolt including a first segment having a first stiffness (first stiff shaft 16, 17, 28; and/or second stiff shaft 43) and a second segment (47) having a second stiffness (see flexible disk member 47) that is less than the first stiffness.
Bosley lacks a bellows feature, under a narrower interpretation.
Muskus discloses a spring segment (flexible coupling 10) defining a bellows feature (Figs. 1-3).
Bosley discloses a gas turbine engine with a flexible coupling, however under a narrower interpretation does not disclose a bellows feature. Muskus, which is also directed to a gas turbine engine assembly, discloses a flexible coupling with a bellows feature which provides a more durable flexible coupling (Col. 1, lines 45-47). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the assembly of Bosley by providing a bellows feature, as taught by Muskus, to provide a more durable flexible coupling (Muskus Col. 1, lines 45-47).
In regards to claim 12, the modified gas turbine engine assembly of Bosley comprises the first segment is coupled with second segment (Bosley Fig. 6, Muskus Col. 2, lines 24-28) and the second segment has a varying outer diameter to form the bellows feature (Mosely Figs. 1-3).
	In regards to claim 13, the modified gas turbine engine assembly of Bosley comprises the first segment includes a first portion (Bosley 28) having a first outer diameter and a second portion (Bosley 43) having a second outer diameter and the second segment (Bosley 47) is located between and coupled to the first portion and the second portion of the first segment and the second segment has a third outer diameter greater than the first and second outer diameters (Bosley Fig. 6, also see Muskus Figs. 1-3).
	In regards to claim 15, the modified gas turbine engine assembly of Bosley comprises the plurality of wheels includes an impeller (Bosley 32).
	In regards to claim 17, the modified gas turbine engine assembly of Bosley comprises the first segment (Bosley 16, 18, 28) and the second segment (Bosley 47) of the tie bolt are separate components that are coupled together (via interference fit at 48) for common rotation about the axis (Bosley Fig. 6, also see Muskus Col. 2, lines 24-28).

Claims 7, 10 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bosley (US Patent 5,697,848) in view of Bergstedt (US Patent 2,483,616).
In regards to claim 7, Bosley discloses all of the claimed elements of claim 1, except the plurality of bladed wheels includes compressor wheels.
Bergstedt discloses a gas turbine with a plurality of wheels under compression includes a compressor wheels (1, 2).
Bosley discloses a gas turbine engine with a compressor having a compressor wheel, and lacks multiple compressor wheels. Bergstedt, which is also directed to a gas turbine engine assembly with a tie rod, discloses multiple compressor wheels, which provides higher compression ratios and more efficiency. Thus, it would have been obvious to one having ordinary skill in the art to modify the gas turbine engine assembly of Bosley, by providing compressor wheels, to increase the compression ratio and efficiency of the gas turbine engine.
In regards to claims 10 and 14, Bosley discloses a maximum diameter of the second segment (which corresponds to the diameter of the motor shaft). 
Bosley does not disclose at least one of the plurality of wheels has an innermost diameter that is greater than the maximum diameter.
Bergstedt discloses a gas turbine with at least one of the plurality of wheels (1, 2) has an innermost diameter that is greater than the maximum diameter of the shaft and shaft connections (Fig. 1).
Bosley discloses a gas turbine engine with a compressor having a compressor wheel, and lacks a dimension of the coupling relative to the flexible connections. Bergstedt, which is also directed to a gas turbine engine assembly with a tie rod, discloses compressor wheels with larger internal diameters larger than adjacent shaft and shaft connections, which accommodates cooling flow and rotor sleeves. Thus, it would have been obvious to one having ordinary skill in the art to modify the gas turbine engine assembly of Bosley, by providing at least one of the plurality of wheels has an innermost diameter that is greater than a maximum diameter, to accommodate cooling flow and rotor structures therein.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shepherd (US Patent 9,279,327) discloses a transition (18) in a tie bolt which can a conical or pseudosphere shape.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE M PRAGER whose telephone number is (571)270-1412. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 5712721051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSE M PRAGER/Examiner, Art Unit 3745                                                                                                                                                                                                        
6/1/2022



/WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745